The Attorney General has filed a motion to dismiss the appeal in this case, for the reason that the judgment in this trial court was rendered on March 2, 1925, and that under the laws of the state of Oklahoma, under the extension of time granted defendant by the trial court, said defendant had 120 days from the date of the rendition of judgment to file his appeal in this court, which time expired on the 30th day of June, 1925; that the appeal was not filed in this court until July 1, 1925, the 121st day from the rendition of judgment; and that therefore this court has no jurisdiction to entertain this appeal.
An examination of the record, and of the motion of the Attorney General, with affidavits attached, shows that this appeal was filed too late, and that the appeal should be and the same is hereby dismissed.